Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Delaney, J.), rendered September 21, 1984, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People and affording it the benefit of every reasonable inference to be drawn therefrom (People v Malizia, 62 NY2d 755, cert denied 432 US 969; People v Milea, 112 AD2d 1011, 1012), we conclude that the evidence was sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s *891recent, conscious and exclusive possession of the stolen typewriter and the absence of any other person in the vicinity who could possibly have committed the burglary justified the inference that he had burglarized the subject premises (see, People v Baskerville, 60 NY2d 374, 383; People v Slater, 115 AD2d 672; People v Miller, 114 AD2d 863, 864). The facts presented are totally inconsistent with the defendant’s innocence or with the notion that he was a mere possessor of stolen property. Under the totality of the circumstances, the evidence excludes to a moral certainty every reasonable hypothesis other than that the defendant was guilty of the burglary and was not merely coincidentally present at the scene (see, People v Marin, 65 NY2d 741; People v Way, 59 NY2d 361, 365; People v Jackson, 117 AD2d 822, 823). Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur.